DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
Support for the amendments to the claims can be found in Applicant’s specification at Page 15 Lines 21-26, Page 16 Lines 24-25, Page 17 Lines 7-11, and Figs. 5A-C
The amendments to the claims have been entered.

	Response to Arguments
Applicant’s arguments, see Remarks Page 12, filed 03/28/2022, with respect to the objection to the drawings have been fully considered. The objection to the drawings have been withdrawn in light of the replacement sheet including changes to Fig. 4.

Applicant’s arguments with respect to claims 15-28 have been considered but are moot due to the amendment to the claims.

A new rejection has been set forth below in light of the amendments to the claims.

	
Claim Interpretation
Claims 15, 24, and 26 recite “high temperature”. The instant specification states “To make water electrolysis, it is advantageous to make it at a high temperature, typically between 600 and 1000 ̊C (P2 / L6-7). Therefore, high temperature is being interpreted as a temperature between 600 and 1000 ̊C. 

Claim Objections
Claim 21 objected to because of the following informalities:  
Claim 21 states “the collecting holes” when it should say “collecting holes”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 15-17, 21, 28, 31-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 20120045702 A1) in view of Day et al (US 20120107714 A1).
Regarding claims 15-16 and 28, Takahashi discloses an assembly, comprising: an SOEC/SOFC-type solid oxide stack operating at a high temperature (fuel cell stack 12 in Figs. 1 and 2), including a plurality of electrochemical cells (fuel cell 12a in Figs. 2-5 which is a solid electrolyte fuel cell) each formed by a cathode (cathode 22 in Figs. 4 and 5), an anode (anode 24 in Figs. 4 and 5) and an electrolyte interposed between the cathode and the anode (electrolyte 20 in Figs. 4 and 5 which can be include stabilized zirconia), and a plurality of intermediate interconnectors each arranged between two adjacent electrochemical cells (separators 28 in Figs. 4 and 5, P31, 34-35).
Takahashi discloses a clamping system for the fuel cell stack, including an upper clamping plate (fixing ring 84c in Figs. 1-3) and a lower clamping plate (end plate 84a in Figs. 1-3), between which the fuel cell stack is sandwiched, each clamping plate including at least two clamping holes (holes 86 in Figs. 1-3), the clamping system further including: at least two clamping rods (bolts 88 in Figs. 1-3) each for extending through a clamping hole of the upper clamping plate and through a corresponding clamping hole of the lower clamping plate for assembling the upper and lower clamping plates to each other (see Figs. 1-3), and clamping means at each clamping hole of the upper and lower clamping plates for cooperating with said at least two clamping rods for assembling the upper and lower clamping plates therebetween, wherein the clamping means comprises: a first clamping nut (nut 98b in Figs. 1-3), cooperating with a first end of one of the clamping rods inserted through a first clamping hole in the upper clamping plate, secured against an upper surface of the upper clamping plate; and a second clamping nut (nut 90 in Figs. 1-3) cooperating with a second end of the one clamping rod inserted through a second clamping hole in the lower clamping plate (P51, 53, 55).
Takahashi discloses a heating system coupled with said SOEC/SOFC-type solid oxide stack of the assembly through a coupling system of the assembly for gas feed and outlet (drawn to claim 28), the coupling system being detachable (one of ordinary skill in the art would recognize that the casing 17 including the fluid unit 18 could be removed from the assembly by removing the connections of screws 162 and nuts 164, P33, 65), wherein the coupling system includes: a collector (fluid unit 18 in Fig. 1) comprising at least two collecting ducts (fuel gas supply pipe 92, oxygen-containing gas supply pipe 94, exhaust gas channel 72, and the channel show on the top of Fig. 1 that appears to be an oxygen-containing gas exhaust channel in Figs. 1-2) for gas feed and outlet each provided with a collecting hole positioned facing a corresponding communication hole of at least one of the upper and lower clamping plates (holes that would be associated with fuel gas supply pipe 92, oxygen-containing gas supply pipe 94, exhaust gas channel 72, and the channel show on the top of Fig. 1 that appears to be an oxygen-containing gas exhaust channel in Figs. 1-2, see Figs. 1 and 2,  P47, 69-70), 
Further, Takahashi does not disclose the coupling system enabling said SOEC/SOFC-type solid oxide stack to be electrically insulated or at least two seals each placed between a collecting hole and a corresponding communication hole
Day teaches a seal gasket positioned between a bottom surface of a fuel cell and an interconnect plate (P55). Day teaches seal gaskets not only provide sealing, they are also used to direct air and fuel from the gas flow paths into the cathode and anode sides of the fuel cell (P80). Day teaches the seal gasket comprises an electrically-insulating sealing material that is both electrically-insulating and capable of sealing against a dense perimeter of a fuel cell and interconnect (P107-108). Day teaches suitable electrically-insulating materials include mineral gaskets such as mica (P109, drawn to claim 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Day within the assembly of Takahashi and provided at least two seals, such as the mica seal gaskets as taught by Day, each placed between a collecting hole and a corresponding communication hole of the assembly such that the coupling system said SOEC/SOFC-type solid oxide stack is electrically insulated, given that Day teaches the seal gaskets provide sealing, electrical insulation, and can direct air and fuel from the gas flow paths into the cathode and anode sides of the fuel cell.

Regarding claim 17, modified Takahashi does not meet the limitation wherein the thickness of said at least two mica seals is lower than or equal to 0.3mm.
Day teaches it may be desirable to decrease the flow velocity and pressures within a second or further downstream fuel cell modules (P127). Day teaches this may be accomplished, for example, by increasing the thickness of anode seal gaskets in the repeat units of the second (or subsequent) fuel cell modules in order to increase the volume of the anode chambers (P127).
From the teaching of Day, one of ordinary skill in the art would understand that the thickness of a seal can influence the flow velocity and the pressure within a fuel cell module. Therefore, the thickness of a seal is a result-effective variable and the specific thickness of the two mica seals is up to one of ordinary skill in the art to decide based on the flow velocity and pressure desired to be within the assembly. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Regarding claim 21, Takahashi discloses wherein the collecting holes of said at least two collecting ducts of the collector are positioned facing corresponding communication holes of the lower clamping plate (see Figs. 1-3). Modified Takahashi meets the limitation wherein the lower clamping plate is detachably disposed in contact with the seals (as one of ordinary skill in the art could remove the connections by the nuts and bolts to detach any piece of the assembly from one another).
Regarding the limitation “sealed to the collector only by the weight of the stack equipped with the clamping system”, modified Takahashi discloses a structure substantially identical to that of the claim, therefore, it would be expected to function in the same manner.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP §2112.01, I.).

Regarding claims 31, 32 and 35, Takahashi discloses an assembly, comprising: an SOEC/SOFC-type solid oxide stack (fuel cell stack 12 in Figs. 1 and 2), including a plurality of electrochemical cells (fuel cell 12a in Figs. 2-5 which is a solid electrolyte fuel cell) each formed by a cathode (cathode 22 in Figs. 4 and 5), an anode (anode 24 in Figs. 4 and 5) and an electrolyte interposed between the cathode and the anode (electrolyte 20 in Figs. 4 and 5 which can be include stabilized zirconia), and a plurality of intermediate interconnectors each arranged between two adjacent electrochemical cells (separators 28 in Figs. 4 and 5, P31, 34-35).
Takahashi discloses a clamping system for the fuel cell stack, including an upper clamping plate (fixing ring 84c in Figs. 1-3) and a lower clamping plate (end plate 84a in Figs. 1-3), between which the fuel cell stack is sandwiched, each clamping plate including at least two clamping holes (holes 86 in Figs. 1-3), the clamping system further including: at least two clamping rods (bolts 88 in Figs. 1-3) each for extending through a clamping hole of the upper clamping plate and through a corresponding clamping hole of the lower clamping plate for assembling the upper and lower clamping plates to each other (see Figs. 1-3), and clamping means at each clamping hole of the upper and lower clamping plates for cooperating with said at least two clamping rods for assembling the upper and lower clamping plates therebetween, wherein the clamping means comprises: a first clamping nut (nut 98b in Figs. 1-3), cooperating with a first end of one of the clamping rods inserted through a first clamping hole in the upper clamping plate, secured against an upper surface of the upper clamping plate; and a second clamping nut (nut 90 in Figs. 1-3) cooperating with a second end of the one clamping rod inserted through a second clamping hole in the lower clamping plate (P51, 53, 55, as drawn to claim 32).
Takahashi discloses a heating system coupled with said SOEC/SOFC-type solid oxide stack of the assembly through a coupling system of the assembly for gas feed and outlet (drawn to claim 35), the coupling system being detachable (one of ordinary skill in the art would recognize that the casing 17 including the fluid unit 18 could be removed from the assembly by removing the connections of screws 162 and nuts 164, P33, 65), wherein the coupling system includes: a collector (fluid unit 18 in Fig. 1) comprising at least two collecting ducts (fuel gas supply pipe 92, oxygen-containing gas supply pipe 94, exhaust gas channel 72, and the channel show on the top of Fig. 1 that appears to be an oxygen-containing gas exhaust channel in Figs. 1-2) for gas feed and outlet each provided with a collecting hole positioned facing a corresponding communication hole of at least one of the upper and lower clamping plates (holes that would be associated with fuel gas supply pipe 92, oxygen-containing gas supply pipe 94, exhaust gas channel 72, and the channel show on the top of Fig. 1 that appears to be an oxygen-containing gas exhaust channel in Figs. 1-2, see Figs. 1 and 2,  P47, 69-70).
While Takahashi discloses a SOFC-type solid oxide stack, Takahashi does not explicitly disclose the solid oxide stack is operated at a high temperature (between 600 and 1000 ̊C.).
In a similar field of endeavor, Day teaches solid oxide fuel cells (SOFCs) operate at high temperature (typically, 600 to 1000 ̊C) and are much less sensitive to impurities in the hydrocarbon fuels, which minimizes the amount of gas purification steps required (P4).
Therefore, one of ordinary skill in the art would recognize that the SOFC-type solid oxide stack would operate at a high temperature.
Further, Takahashi does not disclose the coupling system enabling said SOEC/SOFC-type solid oxide stack to be electrically insulated or at least two seals each placed between a collecting hole and a corresponding communication hole
Day teaches a seal gasket positioned between a bottom surface of a fuel cell and an interconnect plate (P55). Day teaches seal gaskets not only provide sealing, they are also used to direct air and fuel from the gas flow paths into the cathode and anode sides of the fuel cell (P80). Day teaches the seal gasket comprises an electrically-insulating sealing material that is both electrically-insulating and capable of sealing against a dense perimeter of a fuel cell and interconnect (P107-108). Day teaches suitable electrically-insulating materials include mineral gaskets such as mica (P109). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Day within the assembly of Takahashi and provided at least two seals, such as the mica seal gaskets as taught by Day, each placed between a collecting hole and a corresponding communication hole of the assembly such that the coupling system said SOEC/SOFC-type solid oxide stack is electrically insulated, given that Day teaches the seal gaskets provide sealing, electrical insulation, and can direct air and fuel from the gas flow paths into the cathode and anode sides of the fuel cell.
Modified Takahashi meets the limitation wherein the lower clamping plate is detachably disposed in contact with the seals (as one of ordinary skill in the art could remove the connections by the nuts and bolts to detach any piece of the assembly from one another).
Regarding the limitation “sealed to the collector only by the weight of the stack equipped with the clamping system”, modified Takahashi discloses a structure substantially identical to that of the claim, therefore, it would be expected to function in the same manner.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP §2112.01, I.).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 20120045702 A1) in view of Day et al (US 20120107714 A1) as applied to claim 15, further in view of Keegan (US 20030215689 A1).
Regarding claim 18, modified Takahashi discloses all of the limitations of claim 15 as set forth above. Modified Takahashi does not meet the limitation wherein said at least two seals are made of metal.
Keegan teaches a solid oxide fuel cell (Abstract). Keegan teaches a seal member can provide a pressure tight seal between a flow plate and an electrode (P37). Keegan teaches the seal member comprises a metal foam made from a hollow sphere consolidation method with subsequent surface treatment for uniform surface finish (P54). Keegan teaches hollow sphere consolidation of Ni spheres via hot isostatic pressing can be used to create a sheet of metal foam 150 micrometers thick and that this sheet can be die cut to include the desired seal shape and features (P55). Keegan teaches the resultant seal is silver coated for oxidation resistance and the resulting metal seal would be assembled between two sheets of similarly die cut mica or similar dielectric material that provides electrical insulation (P55).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the mica seals of modified Takahashi for the nickel foam seal member coated with silver and assembled between two sheets of mica as taught by Keegan, given that Keegan teaches the seal member can provide a pressure tight seal between fuel cell structures, oxidation resistance, and electrical insulation. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 20120045702 A1) in view of Day et al (US 20120107714 A1) further in view of Keegan (US 20030215689 A1) as applied to claim 18, and even further in view of Planque et al (WO 2016096752 A1, using US 20170362724 A1 as an English equivalent).
Regarding claim 19, modified Takahashi discloses all of the limitations of claim 18 as set forth above. Modified Takahashi does not meet the limitation wherein said at least two seals are bi-delta type O-ring seals, having a rectangle shaped cross-section both opposite longer sides of which each include a triangular-shaped projecting annular portion, both projecting portions being superimposed on each other.
Planque discloses a SOFC and teaches a module (M1 in Fig. 5) comprises a unit electrochemical cell (C1 in Fig. 4, P126). Planque teaches an electrical insulation and sealing device (8 in Figs. 4-5) consists of an electrically insulating washer (80 in Fig. 5) forming a block that is clamped by third and fourth metal seals (81, 82 in Fig. 5 and 9, P132-133, from Fig. 9 it is apparent seals 81, 82 are O-ring seals).
Planque teaches the metal seals comprise projections (83-86 in Fig. 5) of triangular cross section (P137-138). Planque teaches the apex of these triangular projections is able to deform by resting respectively on the insulating washer (80 in Fig. 5) and on a first interconnector (5.1 in Fig. 5) or on a second interconnector (5.2 in Fig. 5), in order to establish hermeticity both on the insulating washer and on each interconnector (P140). Planque teaches because of this, during compression clamping of an HTE reactor comprising the module, the triangular projections made of ductile material make it possible to concentrate the compressive strains, which avoids excessive compression of the whole insulating and sealing device (P141).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the shape of the seal taught by Planque within the assembly of modified Takahashi and provide to the fuel cell stack bi-delta type O-ring seals, having a rectangle shaped cross-section both opposite longer sides of which each include a triangular-shaped projecting annular portion, both projecting portions being superimposed on each other, because this would avoid excessive compression, as taught by Planque. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 20120045702 A1) in view of Day et al (US 20120107714 A1) further in view of Keegan (US 20030215689 A1) as applied to claim 18, and even further in view of Kuno et al (US 20100190090 A1).
Regarding claim 20, modified Takahashi meets all of the limitations of claim 18 as set forth above. Modified Takahashi does not meet the limitation wherein the at least two seals are C- ring type seals, having a C-shaped cross-section.
Kuno teaches examples of a seal member can be C-rings or O-rings ([0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kuno within the assembly of modified Takahashi and substituted the shape of the at least two seals to be C-rings because a C-ring is a commonly known shape of seal and because one would reasonable expect that the at least two seals would be able to continue providing successful sealing to the assembly. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Claims 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 20120045702 A1) in view of Day et al (US 20120107714 A1) as applied to claim 21 and 31 respectively, further in view of Chou et al (US 20030203267 A1).
Regarding claims 29 and 34, modified Takahashi does not meet the limitation wherein the lower clamping plate is sealed to the collector to a leakage lower than 2.10-5 Pa*m3*s-1.
 Chou teaches another type of seal that has been considered for use in connection with SOFC devices is a compressive seal (P19). Chou teaches in a device designed to utilize a compressive seal, a layer of inert material is placed between components of the SOFC and a compressive force is applied to the components and the material therebetween in an attempt to block leakage between the components (P19). Chou teaches compressive seals potentially offer several advantages: the need for matching coefficients of thermal expansion (CTE) of all stack components is reduced or eliminated, the cells and interconnects are allowed to expand and contract more freely during thermal cycling and operation thereby reducing structural degradation during thermal cycling and routine operation, and elimination of the need for matching CTE greatly expands the list of candidate interconnect materials, whether ceramic or metallic (P19). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have optimizing the sealing and compressive force of the assembly such that the lower clamping plate is sealed to the collector to a leakage lower than 2.10-5 Pa*m3*s-1 in order to prevent leakage of fuel and oxidant and to prevent leakage. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 20120045702 A1) in view of Day et al (US 20120107714 A1) as applied to claim 15 and 32 respectively, further in view of Melone (When And How Should Washers Be Used?).
Regarding claims 30 and 33, modified Takahashi does not meet the limitation wherein the assembly is further comprising a clamping washer cooperating with the one clamping rod and located between the second clamping nut and the lower clamping plate, the second clamping nut being secured against the clamping washer.
Melone teaches washers are a critical element of fastener use (Page 2). Melone teaches you can use a washer as a way to increase the distance between a nut and the item you are putting together (Page 3). Melone teaches this then gives you more leverage in terms of how tight you can make the whole assembly, which means that it will hold better (Page 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Melone within the assembly of modified Takahashi and provided a clamping washer cooperating with the one clamping rod and located between the second clamping nut and the lower clamping plate, the second clamping nut being secured against the clamping washer, given that Melone teaches washers increase the distance between a nut and the item you are putting together which then gives you more leverage in terms of how tight you can make the whole assembly, meaning that it will hold better.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                            

/Maria Laios/Primary Examiner, Art Unit 1727